Tuesday        7th

             May, 1996.



Crystal F. Bowen,                                           Appellants,

against      Record No. 1532-94-3
             Claim No. 163-78-25

Automotive Industries, Inc. and
 Employers Insurance of Wausau,                             Appellees.

          From the Virginia Workers' Compensation Commission



          An order dated March 7, 1996 was received from the Supreme

Court of Virginia on March 27, 1996 and is recorded as follows:

Automotive Industries, Inc., et al.,                        Appellants,

against      Record No. 951843

Crystal F. Bowen,                                           Appellee.


                From the Court of Appeals of Virginia



          Upon consideration of the petition for appeal and the brief

in opposition filed herein, an appeal is awarded the appellants from a

judgment rendered by the Court of Appeals of Virginia on September 12,

1995, in the above-styled proceeding.   Upon further consideration, the

said judgment is vacated and the case is remanded to the Court of

Appeals of Virginia for reconsideration in light of this Court's

decisions in The Steinrich Group, et al. v. Claudia H. Jemmott, Record
No. 950829, Perdue Farms, Inc. v. Linda Kay Martin, Record No. 951050,
and Wampler-Longacre Chicken, Inc. et al. v. Shirley A. Biller, Record

No. 951072 (March 1, 1996).

          This order shall be certified to the Court of Appeals of

Virginia and to the Virginia Workers' Compensation Commission.

                          A Copy,

                               Teste:

                                         David B. Beach, Clerk

                               By:
                                         /s/ Patricia H. Krueger
                                         Deputy Clerk


                          A Copy,

                               Teste:

                                         Clerk